Citation Nr: 0915279	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  07-33 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1961 to 
April 1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In April 2008, the Veteran 
presented testimony at a Travel Board hearing before the 
undersigned Veterans Law Judge.  

In addition, in a September 2007 rating decision the RO 
denied the Veteran's later claim for service connection for 
tinnitus.  Regardless, the Veteran did not perfect his appeal 
by filing a notice of disagreement and substantive appeal 
(e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 
7105(a) (West 2002); 38 C.F.R. § 20.200 (2008).  Therefore, 
this issue is not before the Board.

Finally, the Board notes that the Veteran submitted 
additional private medical evidence at the time of his April 
2008 Travel Board hearing.  This evidence was not considered 
by the RO, the agency of original jurisdiction.  However, 
because this evidence was submitted with a waiver of RO 
consideration, the Board accepts it for inclusion in the 
record and consideration by the Board at this time.  See 38 
C.F.R. §§ 20.800, 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran was exposed to acoustic trauma during his 
military service in the early 1960s.     

2.  There is no evidence of sensorineural hearing loss during 
service or within one year after service, and there is 
probative medical evidence against a link between the 
Veteran's current bilateral sensorineural hearing loss and 
his period of active military service - to include his 
conceded acoustic trauma.  

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in April 2006 and 
June 2007.  Those letters effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing 
him about the information and evidence not of record that was 
necessary to substantiate his service connection claim; (2) 
informing him about the information and evidence the VA would 
seek to provide; (3) informing him about the information and 
evidence he was expected to provide.  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the June 2007 letter from the RO further advised 
the Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of VCAA 
notice.    

With regard to the timing of VCAA notice, in Pelegrini II, 
the U.S. Court of Appeals for Veterans Claims (Court) held, 
in part, that VCAA notice must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, certain VCAA notice was provided after the initial 
unfavorable January 2007 AOJ decision.  However, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, such that the essential fairness 
of the adjudication - as a whole, is unaffected because the 
appellant is still provided a meaningful opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) (where the Federal Circuit Court held 
that a statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
In fact, as a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, VA cured the timing notice defect by issuing the 
additional June 2007 Dingess notice letter prior to 
readjudicating the case in the September 2007 SOC.  
Therefore, because VA cured the timing error and because the 
claimant did not challenge the sufficiency of the notice, the 
Board has not erred in finding that VA complied with its duty 
to notify.  In essence, the timing defect in the notice has 
been rectified, such that there is no prejudicial error in 
the timing of VCAA notice.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).     

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), private records as identified and authorized 
by the Veteran, as well as a VA audiological examination and 
etiological opinion.  In May 2006 the Department of the Army 
determined there were no outstanding VA treatment records for 
this Veteran.  In addition, the Veteran has also submitted 
private medical evidence, several written personal 
statements, in addition to his hearing testimony.  At the 
hearing, the Veteran's representative intimated there may be 
additional STRs dated in April 1963 from Ft. Bragg, North 
Carolina, subsequent to his March 1963 separation 
examination, which is already of record.  However, a 
comprehensive 3101 PIES request dated in April 2006 did not 
yield any such records.  There is simply insufficient 
evidence that any STRs are missing.  Any further pursuit of 
these alleged records is not warranted.  Therefore, the Board 
is satisfied that all relevant evidence identified by the 
Veteran has been secured, and that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.   Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder also may also be service connected if the evidence 
of record reveals the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show  "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007)  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Service connection may be demonstrated by showing direct 
service incurrence or aggravation, as discussed above, or by 
using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  As to 
presumptive service connection, some diseases are chronic, 
per se, including organic diseases of the nervous system such 
as sensorineural hearing loss, and therefore will be presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The laws and 
regulations do not require in-service complaints of or 
treatment for hearing loss in order to establish service 
connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as too broad 
"too broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr, 21 Vet. App. at 310.  Although the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, it cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (2006).   

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis

The Veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma from artillery and gun noise 
without hearing protection during his military  service in 
the early 1960s.  He indicates that his hearing loss has 
progressively worsened over time since his separation from 
service in 1963.  See Veteran's personal statements dated in 
February, March, and August of 2007.  

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a December 2006 
VA audiology examination showed pure tone thresholds, in 
decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
50
50
55
65
75
LEFT
65
60
60
75
75

Thus, the December 2006 VA audiology examination reveals 
bilateral sensorineural hearing loss disability per 38 C.F.R. 
§ 3.385.  Further, various private audiograms of record, 
although in graphic representations, appear to support a 
diagnosis of current bilateral hearing loss as well.  
Consequently, the determinative issue is whether the 
Veteran's hearing loss is somehow attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And it is in 
this critical respect the Veteran's claim fails.

His STRs are negative for any complaint, treatment, or 
diagnosis of hearing loss.  All of his audiograms revealed 
normal hearing.  In fact, when he had his separation 
examination in March 1963, he did not report any hearing 
loss, and no hearing loss disorder was noted upon objective 
clinical testing, despite the Veteran's indications to the 
contrary at the hearing.  Although the Veteran alleges 
additional testing in April 1964 after his separation 
examination, no such records are contained in his STRs.  
Consequently, the Board must find that STRs, as a whole, 
provide evidence against the existence of a chronic hearing 
loss disorder during service.  

However, the Veteran was clearly exposed to loud noise during 
service.  This fact is not in dispute.  His SPRs and his DD 
Form 214 confirm that he served as a firing platoon commander 
during service.  Consequently, in-service acoustic trauma 
from artillery, rifles, machine guns, rocket launchers, and 
pistols is conceded.  In this regard, the RO previously 
conceded the Veteran's in-service exposure to acoustic 
trauma.  

But post-service, there is insufficient evidence of non-
chronic hearing loss in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b).  It is notable that a December 1966 military 
audiological examination for Reserves was unremarkable for 
any evidence of hearing loss, only over three years after 
separation from service.  The Veteran himself denied hearing 
loss to the examiner at this time.  This contradicts his 
latter statements and hearing testimony regarding the 
existence of progressively worse hearing loss since 
discharge.  The Veteran concedes he did not receive any 
treatment for his hearing loss until the late 1970s or early 
1980s, over a decade after discharge from service.  See 
February 2007 personal statement.  The Federal Circuit Court 
has held that such a lengthy lapse of time between the 
alleged events in service and the initial manifestation of 
the subsequently reported symptoms and/or treatment is a 
factor for consideration in deciding a service-connection 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  In essence, the Board affords the Veteran's lay 
statements less probative weight in light of the lack of 
corroborating medical evidence upon discharge from service 
and for so many years thereafter.  Simply put, his lay 
contentions regarding his symptomatology are outweighed by 
the available medical evidence.  See generally Barr, 21 Vet. 
App. at 310.  See also Buchanan, 451 F.3d at 1337 (2006) 
(finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.) 

It follows, also, that the Board finds no evidence of 
sensorineural hearing loss or other chronic disease within 
one year after the Veteran's separation from service. 
Therefore, the presumption of in-service incurrence is not 
for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 
1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Moreover, the competent evidence of record provides evidence 
against a finding of a nexus between the Veteran's current 
bilateral hearing loss and his period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Specifically, after a review of the claims 
folder, the December 2006 VA audiological examiner opined 
that it "is less likely as not (less than 50/50 
probability)" that the Veteran's hearing loss was caused by 
his acoustic trauma during service.  In proffering this 
opinion, the examiner acknowledged the Veteran's in-service 
acoustic trauma, but emphasized that audiograms throughout 
service were inconsistent with the Veteran's allegations of 
the onset of hearing loss during service.  The examiner added 
the Veteran's hearing loss was progressive over the years, 
indicative of nonmilitary causes such as the aging process or 
presbycusis.  The Board finds this opinion is entitled to 
great probative weight against the claim.  There is no 
contrary medical opinion of record. 

The Board acknowledges the Veteran's submission of two 
separate treatment letters from private audiologists dated in 
January 2007 (with an October 2007 addendum) and March 2008.  
These letters render a current diagnosis of sensorineural 
hearing loss, while noting the Veteran's reported history of 
hearing loss and noise exposure relating to artillery fire 
during military service.  In this regard, medical history 
provided by a Veteran and recorded or transcribed by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  However, Court has held that VA can 
not reject a medical opinion simply because it is based on a 
history supplied by the Veteran and that the critical 
question is whether that history was accurate and credible.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., 
Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance 
on a Veteran's statement renders a medical report incredible 
only if the Board rejects the statements of the Veteran).  
Here, the Board has already conceded in-service acoustic 
trauma.  But neither of the two private audiologists actually 
provided an opinion that the Veteran's current bilateral 
hearing loss was related to service based on the Veteran's 
reported history.  Both audiologists simply listed the 
Veteran's reported history of acoustic trauma without 
specifically assessing the etiology of his current hearing 
loss.  In essence, these records only corroborate his current 
condition, and no more.  Overall, these private records 
provide rather limited evidence in support of the Veteran's 
claim.  In any event, they are outweighed by the more 
detailed VA examination discussed above.    

The Board emphasizes that although the Veteran is competent 
to report any hearing loss symptoms he previously or 
currently has, he is not competent to render an opinion as to 
the medical etiology of his sensorineural hearing loss, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(1)-(2).  See also 
Jandreau, 492 F.3d at 1377.  

Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  His claim is denied.  




ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


